Case 1:21-cv-00052-LAK Document 51 Filed 04/27/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TA RS SOS SS a ee SO = eo Se om em ee eee Se ee a a: ims x
GABRIELLE HOFFMAN, etc.,
Plaintiff,
-against- 21-cv-0052 (LAK)
BRETT RATTNER,
Defendant(s).
= SS SSS Se SS Se ee Se Se See ee me = em mee Rte SES cere uae x

LEWIS A. KAPLAN, District Judge.

Plaintiff's counsel were granted leave to withdraw from this action and the action
stayed until May 14, 2021 to permit plaintiff to find new counsel. The Court is informed that her
efforts to date have been unsuccessful.

The Office of Pro Se Litigation is requested to see whether it can find counsel willing
lo represent plaintiff, possibly on a pro bono basis if warranted,

Plaintiff is advised that there is no right to court appointed counsel, pro bono or
otherwise, in litigation of this nature. Accordingly, if plaintiff can not herself find counsel willing
to represent her, and of the Office of Pro Se Litigation is unable to do so, her choices are two:
represent herself as is her right or abandon the case.

The Clerk shall mail a copy of this order to the plaintiff and forward a copy to the
Office of Pro Se Litigation.

SO ORDERED.

Dated: April 27, 2021 fl l, A

t Lewis A. Kaplad/

United States District Judge

 
